233 S.W.3d 764 (2007)
STATE of Missouri, Plaintiff/Respondent
v.
Dale HOWARD, Defendant/Appellant.
No. ED 88571.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Dale Howard, Jefferson City, MO, pro se.
Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for Defendant/Appellant.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANETTE A. BAKER, J.

ORDER
PER CURIAM.
Appellant Dale Howard ("Appellant") appeals the judgment entered on a jury verdict finding him guilty of second degree trafficking, in violation of Section 195.223, RSMo 2000. The court found Appellant guilty and sentenced him as a persistent drug offender to a term of fifteen years. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).